United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-976
Issued: August 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 27, 2007 appellant filed an appeal of the June 21, 2006 and January 9, 2007
merit decisions of the Office of Workers’ Compensation Programs denying his traumatic injury
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established that he sustained an injury on April 13,
2006 while in the performance of duty.
FACTUAL HISTORY
On April 18, 2006 appellant, a 57-year-old tax examiner technician, filed a traumatic
injury claim alleging that on April 13, 2006 he fractured his right leg as he was placing his
wheelchair in the back of his van at the end of his shift. He stated that his vehicle was parked in
the employing establishment parking garage.

Reports dated April 19 and 25, 2006, from Dr. David Thompson, a treating physician,
reflect that appellant suffered from chronic paraplegia at the time of the accident. He stated that
appellant had fractured his right tibia and had undergone amputation of the lower right leg as a
result of an April 13, 2006 fall in his employer’s parking lot. On June 16, 2006 Dr. Shahzadk
Jahromi, a treating physician, reported that appellant sustained a broken right leg when he fell in
a parking garage while lifting a wheelchair into his truck on April 13, 2006. A field nurse report
for the period May 11 through June 7, 2006 reflected that appellant was a paraplegic and had
used his wheelchair at work for 20 years prior to the alleged incident.
In a June 19, 2006 telephone conference, Supervisor Melanie Woods of the employing
establishment stated that appellant was on government property when the April 13, 2006 incident
occurred; that the incident occurred directly after his shift ended (12:00 a.m. to 12:10 a.m.); that
the parking garage and building were leased for and used solely by the employing establishment;
that appellant had an assigned parking space to accommodate his handicap; and that the general
public was not allowed to use the parking garage.
By decision dated June 21, 2006, the Office denied appellant’s claim. The Office
accepted that the incident occurred as alleged on the industrial premises that was “owned or
under the control of the employing establishment and occurred within a reasonable time after the
end of the tour of duty.” However, the Office determined that the injury did not arise out of and
in the course of the performance of appellant’s duties as a federal employee, but rather, was
caused solely by risks involved in putting his wheelchair into his truck.
In an April 14, 2006 report, Dr. Robin Datta, Board-certified in the fields of emergency
and family medicine, stated that appellant sustained tibia and fibula fractures while loading his
wheelchair into his vehicle in an employing establishment garage on April 13, 2006.
On September 18, 2006 appellant requested reconsideration of the Office’s June 21, 2006
decision. He contended that his injury occurred in the performance of duty, as the garage in
which the injury occurred was used exclusively by federal employees.
By decision dated January 9, 2007, the Office denied modification of its June 21, 2006
decision. The Office found that appellant’s activity of loading his wheelchair into his vehicle did
not further his master’s business and that his injury did not result from a risk incidental to
employment, but rather from a personal activity.
LEGAL PRECEDENT
In providing for a compensation program for federal employees, Congress did not
contemplate an insurance program against any and every injury, illness or mishap that might
befall an employee contemporaneous or coincidental with his or her employment. Liability does
not attach merely upon the existence of an employee-employer relation. Instead, Congress
provided for the payment of compensation for disability or death of an employee resulting from
personal injury sustained while in the performance of duty.1 The phrase “while in the
performance of duty” has been interpreted by the Board to be the equivalent of the commonly
found prerequisite in workers’ compensation law of arising out of and in the course of
1

See 5 U.S.C. § 8102(a).

2

employment. The phrase “course of employment” is recognized as relating to the work situation
and more particularly, relating to elements of time, place and circumstance.2
In the compensation field, to occur in the course of employment, in general, an injury
must occur: (1) at a time when the employee may reasonably be said to be engaged in his
employer’s business; (2) at a place where he may reasonably be expected to be in connection
with the employment; and (3) while he was reasonably fulfilling the duties of his employment or
engaged in doing something incidental thereto.3
The Board has accepted the general rule of workers’ compensation law that, as to
employees having fixed hours of work, injuries occurring on the premises of the employing
establishment, while the employee is going to or from work, before or after working hours or at
lunch time, are compensable.4 Given this rule, the Board has noted that the course of
employment for employees having a fixed time and place of work includes a reasonable time
while the employee is on the premises engaged in preparatory or incidental acts. However,
presence at the employing establishment’s premises during work hours or a reasonable period
before or after a duty shift, is insufficient, in and of itself, to establish entitlement to benefits for
compensability. The claimant must also establish the concomitant requirement of an injury
arising out of the employment. This encompasses not only the work setting, but also the causal
concept that some factor of the employment caused or contributed to the claimed injury. In order
for an injury to be considered as arising out of the employment, the facts of the case must show
that substantial employer benefit is derived or an employment requirement gave rise to the
injury.5
In determining whether an injury occurs in a place where the employee may reasonably
be or constitutes a deviation from the course of employment, the Board will focus on the nature
of the activity in which the employee was engaged and whether it is reasonably incidental to the
employee’s work assignment or represented such a departure from the work assignment that the
employee becomes engaged in personal activities, unrelated to his or her employment. The
Board has noted that the standard to be used in determining that an employee has deviated from
his or her employment requires a showing that the deviation was aimed at reaching some specific
personal objective.6
ANALYSIS
In its January 9, 2007 decision, the Office found that appellant was not injured in the
performance of duty on April 13, 2006, but rather, was engaged in a strictly personal activity that
was a deviation from his regular employment activities. The Board finds that appellant’s act of
2

See Annie L. Ivey, 55 ECAB 480 (2004). See also Alan G. Williams, 52 ECAB 180 (2000).

3

Id.

4

See James P. Schilling, 54 ECAB 641 (2000); see also Narbik A. Karamian, 40 ECAB 617 (1989).

5

See Eileen R. Gibbons, 52 ECAB 209 (2001). See also Cheryl Bowman, 51 ECAB 519 (2000); Shirlean
Sanders, 50 ECAB 299 (1999); Charles Crawford, 40 ECAB 474 (1989).
6

Rebecca LeMaster, 50 ECAB 254 (1999).

3

loading his wheelchair into his vehicle at the end of the workday was a reasonable and necessary
activity connected to his employment and contemplated by the employing establishment.
Therefore, appellant was engaged in an action incidental to the duties of his employment.
Appellant had fixed hours of work and was injured when he fell immediately following
the end of his tour of duty. The parking garage in which the injury occurred was leased for and
used solely by employees of the employing establishment. Appellant had an assigned parking
space to accommodate his handicap and the general public was not allowed to use the parking
garage. Thus, the employing establishment permitted and contemplated its use by its employees
and particularly by appellant. Under these circumstances, the Board finds that the parking
garage in which appellant was injured was a part of the employer’s premises.7
An employee going to or coming from work is covered under workers’ compensation
while on the premises of the employer so long as the interval before or after his shift is
reasonable and appellant is engaging in preparatory or incidental acts. What constitutes a
reasonable interval depends not only on the length of time involved, but also on the
circumstances occasioning the interval and the nature of the employment activity.8 The evidence
establishes that appellant was preparing to leave the employing establishment at the end of his
shift when he was injured at approximately 12:10 a.m., while loading his wheelchair into his van.
The Board finds that, when the injury occurred, appellant had been on the premises for a
reasonable time after his specific working hours performing an act reasonably incidental to his
employment. There is no evidence of record indicating that appellant was engaged in any
activity other than preparing to leave the employing establishment and placing his wheelchair in
his vehicle. He was at a place he was reasonably expected to be in connection with his
employment. Further, appellant was engaged in an activity which may be characterized as
reasonably incidental to the conditions of his employment.
In Venicee Howell,9 the employee was injured immediately following her shift as she was
walking to her supervisor’s desk to obtain a “Bid sheet” in order to apply for a position
advertised by the employing establishment. The Board found that she was engaged in an activity
that was reasonably incidental to the conditions of her employment. The Board noted that,
although the activity was not required by the employing establishment, it was connected with the
work she was employed to perform. In the instant case, appellant’s activity of loading his
wheelchair into his personal vehicle was clearly not required by the employing establishment.
However, as in Howell, it can be characterized as an activity reasonably incidental to his
employment. As a result of his paraplegia, appellant used his wheelchair at work everyday for
20 years prior to the April 13, 2006 incident. The employing establishment provided him with
an assigned parking space in order to accommodate his handicap. The evidence establishes that
appellant required the use of his wheelchair in order to perform the duties of his job and that the
employing establishment was aware of this requirement. Thus, the act of loading the wheelchair
into his vehicle was not a deviation from his regular employment duties.
7

Idalaine L. Hollins-Williamson, 55 ECAB 655 (2004); Wilmar Lewis Prescott, 22 ECAB 318 (1971).

8

Narbik A. Karamian, supra note 4.

9

48 ECAB 414 (1997).

4

In Howard M. Faverman,10 the employee sustained injuries on his way to the employee
cafeteria when he crashed into a wall and fell to the floor 55 minutes before his shift began.
Claimant stated that he routinely arrived early because he needed extra time to prepare for the
daily activities. However, he did not identify any specific preparatory or incidental activity
related to his employment that required him to be present 55 minutes before his tour of duty
began. The Board found that claimant was not involved in any preparatory activity reasonably
incidental to his employment activities on the morning of the claimed injury. Only as a matter of
personal convenience did appellant choose to arrive at the employing establishment early. His
act of walking to the employee cafeteria was a deviation from his regular employment duties. In
contrast, in this case, appellant’s act of placing his wheelchair in his van was not a matter of
personal convenience or a deviation from his employment duties, but rather was a matter of
necessity. In order for appellant, a wheelchair-bound paraplegic, to return home, he had no
choice but to place his wheelchair in his van.
In Kathryne Lyons,11 the employee fractured her right foot when she fell on employing
establishment property, while engaged in a three-mile recreational walk 10 minutes prior to
reporting to work. The Board found that she was not engaged in activities that could be
characterized as reasonably incidental to the conditions of her employment, in that she had
arrived at work early only as a matter of personal convenience and was engaged in a personal
activity when injured. Lyons can be distinguished from the case at hand. In Lyons, the claimant
engaged in personal exercise before her shift began, unbeknownst to the employing
establishment. Further, there was no relationship whatsoever between the activity in which she
was engaged and the duties of her employment. In this case, appellant’s wheelchair was
essential to his ability to perform the duties of his job. Therefore, placing his wheelchair into his
van at the end of the day was as reasonably incidental to conditions of his employment as a
doctor placing his medical bag into his car.
The Board finds that appellant was engaged in an action incidental to the duties of his
employment and that he was in the performance of duty on April 13, 2006 at the time of the
accepted incident.12
CONCLUSION
The Board finds that appellant was on the premises of the employing establishment at the
time of the April 13, 2006 incident and that the incident occurred during the course of appellant’s
federal employment.

10

57 ECAB ___ (Docket No. 05-1496, issued October 19,2005).

11

49 ECAB 295 (1998).

12

See William Robidoux, Docket No. 97-165 (issued December 3, 1998) (where claimant fell on employing
establishment property while going to his vehicle to retrieve personal effects, the Board found that he was engaged
in an activity incidental to his employment, because it was reasonable that he might leave personal effects in his
car).

5

ORDER
IT IS HEREBY ORDERED THAT the January 9, 2007 and June 21, 2006 decisions of
the Office of Workers’ Compensation Programs are reversed.
Issued: August 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

